DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
02.	The information disclosure statement (IDS) filed on 03/03/2022 has been considered by the examiner and made of record in the application file.

Reasons For Allowance
03.	Claims 1, 4 – 7, 10 – 13, and 16 – 18 have been considered and deemed allowable.  The following is an examiner’s statement of reasons for allowance:
	It is the examiner’s opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor rendered obvious the specific creating and storing of a determinant text taught by the Applicant.  The Examiner finds no single prior art reference teaching of querying a field type table to generate a data description field of a determinant text, wherein the field type table comprises a plurality of types that comprise a type identifier and a set of subtypes, and storing the data description field and a value storage field that is based on contents of the fields and field type table, as recited in independent claims 1, 7, and 13.  A thorough search of the prior art reveals the primary reference Klauke (US PGPub 2015/0347484), which was previously used to reject the claims.  Klauke discloses a similar method in that a specific table is stored (determinant text) that comprises determining necessary fields for columns and rows in order to be stored in a table, which comprises identifiers and attributes for the fields.  However, Klauke does not disclose a plurality of subtypes that include subtype serial numbers and attributes, generating type ID data according to a type identifier, or 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
04.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

March 22, 2022